Title: To James Madison from Thomas Leiper, 1 December 1815
From: Leiper, Thomas
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            Philada.
                            Decr. 1st. 1815.
                        
                    
                    Nothing would be more Popular in Pennsylvania than the Repeal of the Excise Law for you may rely on it the Citizens of this state hate the System and from your opinion in 1795 which I have no doubt are the same now it will be agreeable to yourself to recommend the Repeal. From the excessive high price of Tobacco and the Excise I shall be a Loser this year of some Three or Four Thousand, and dollars. I am now and most of our Branch reduced the One Half of our work-men and many have been obliged to Decline business from these circumstances. I hope you will recommend a Repeal. I am with esteem and respect Your most obedient Servant
                    
                        
                            Thomas Leiper
                        
                    
                